Order entered November 14, 2012




                                             In The
                                    Court of [ppeats
                           iffll District af Texas at Dallas
                                     No. 05-12-00266-CV

                                LEANNE R.FITCH, Appellant

                                              V.

                                 CARL W. FITCH, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-55137-06

                                           ORDER
       The Court has before it appellant’s November 12, 2012 emergency motion for permission

to proceed with child support modification action. We decline to opine about the merits of the

motion based on speculation as to the nature of any action that might be filed ~n the trial court.

Accordingly, we deny the motion for permission to proceed. See Hudson v. Markum, 931
S.W.2d 336 (Tex. App.--Dallas 1996, no pet.).




                                                   DAVID L. BRIDGES
                                                   JUSTICE